DETAILED ACTION
Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 3, 5-11, drawn to a method for manufacturing a liquid-cooling jacket.
Group II, claim(s) 2, 4, 12-18, drawn to a method for manufacturing a liquid-cooling jacket.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a method for manufacturing a liquid-cooled jacket configured with: a jacket body having a bottom portion, a peripheral wall portion rising from a peripheral edge of the bottom portion and a support column rising from the bottom portion; and a sealing body sealing an opening of the jacket body, wherein the jacket body and the sealing body are joined by friction stirring, the method including: a preparation step, a placing step of placing the sealing body on the jacket body; a first main joining step of performing friction stirring by moving a rotary tool around to a first overlapped portion where a peripheral wall end surface of the peripheral wall portion is overlapped with the back surface of the sealing body; and a second main joining step of performing friction stirring, wherein the rotary tool is a main joining rotary tool for friction , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hori (2016/0325374) in view of Jin (KR20110088266A).
Hori discloses a method for manufacturing a liquid-cooled jacket configured with: a jacket body having a bottom portion, a peripheral wall portion rising from a peripheral edge of the bottom portion and a support column rising from the bottom portion; and a sealing body sealing an opening of the jacket body, wherein the jacket body and the sealing body are joined by friction stirring, the method including: a preparation step, a placing step of placing the sealing body on the jacket body; a first main joining step of performing friction stirring by moving a rotary tool around to a first overlapped portion where a peripheral wall end surface of the peripheral wall portion is overlapped with the back surface of the sealing body; and a second main joining step of performing friction stirring, wherein the rotary tool is a main joining rotary tool for friction stirring having a base-end- side pin and a tip-end-side pin and friction stirring is performed in the first main joining step under the condition that the tip-end-side pin comes in contact with both of the jacket body and the sealing body or the sealing body only and the base-end-side pin comes in contact with the sealing body (figures 3-4, paragraphs 0120-0132).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ERIN B SAAD/           Primary Examiner, Art Unit 1735